t c memo united_states tax_court estate of william g adams jr deceased gkorge w saenger executor petitioner v commissioner of internal revenue respondent docket no filed date george w saenger pro_se james be gray and steven webster for respondent memorandum findings_of_fact and opinion colvin judge respondent determined a dollar_figure deficiency in the estate_tax of the estate of william g adams jr decedent after concessions the sole issue for decision is whether the fair_market_value of decedent’ sec_61 59-percent interest in waddell sluder adams co inc wsa on september - - was dollar_figure as respondent determined or dollar_figure as the estate contends we hold that it was dollar_figure unless otherwise specified section references are to the internal_revenue_code as amended and in effect on the date of decedent’s death and rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found a decedent and the executor decedent who lived in asheville north carolina died testate on date when he died he owned shares of wsa voting common_stock which was dollar_figure percent of its outstanding_stock voting common_stock was wsa’s only outstanding_stock when decedent died george w saenger the executor of decedent’s estate lived in asheville north carolina when the petition was filed b waddell sluder adams co inc insurance_business wsa has been an s_corporation since the early 1970s it has two components a retail insurance agency and a managing general insurance agency mga in the retail agency generated percent of wsa’s revenue and the mga generated percent the retail agency sells insurance to the public when decedent died and until the time of trial wsa had a contract with the maryland casualty co mcc to be an mga the contract provides that mcc is the sole supplier of insurance to the mga and that wsa has the exclusive right to sell personal and commercial lines of insurance for mcc in counties in western north carolina in to percent of wsa’s business came from personal lines wsa was mcc’s only mga in mcc or wsa could terminate the contract at any time by giving days’ written notice to the other party wsa sells insurance for mcc through about independent retail insurance agents independent agents may obtain insurance for their customers from any insurance_company wsa processes insurance applications from customers of the retail agents and makes underwriting decisions if wsa accepts an application it sets the premium issues the policy to the retail agent and pays the premium to mcc mcc then pays part of the premium to wsa wsa uses these funds to pay its expenses and the retail agents and keeps the excess as profit the retail agents have contracts with wsa which establish the amounts of commissions they will receive for selling mcc products wsa would not be a viable business without its relationship with mcc or if it could not sell personal lines of insurance key personnel a decedent decedent began working for wsa in the mid-1940s he became president of wsa around and he worked for wsa until april or date he worked fewer hours in his later years his primary function in those later years was to set wage and bonus levels for wsa officers b robert b gelder jr robert b gelder jr gelder was born in and has lived in asheville north carolina since he graduated from the university of north carolina he worked for years for ncnb now bank of america he began working for wsa in gelder spent his first year at wsa learning the insurance_business in wsa’s insurance underwriting was divided between property and casualty lines of coverage gelder became the manager for personal and commercial lines of casualty insurance after months at wsa he began to perform underwriting services ie to assess risk for applicants of property insurance policies around he developed marketing skills and gained experience in all aspects of underwriting for wsa he developed and maintained a close relationship with the independent agents who sold wsa products and with mcc personnel he became the sole liaison between wsa and mcc beginning around he began managing wsa around he became the general - manager and president of wsa in in his duties included maintaining wsa’s relationship with mcc and the retail agents in western north carolina he has performed all of the management functions for wsa since gelder has no written employment contract or noncompete agreement with wsa wsa had no other employee who could replace gelder in gelder’s compensation and dividends from wsa for were as follows wages dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dividends big_number big_number big_number big_number total big_number big_number big_number big_number big_number c julia adams slipher julia adams slipher slipher is decedent’s daughter slipher began working for wsa in as an assistant bookkeeper she later began underwriting personal lines of insurance and she was responsible for underwriting property insurance coverage for commercial middle markets not otherwise described in the record in slipher could not have done gelder’s job in officers and employees on date wsa’s officers were gelder president slipher vice president and secretary and decedent treasurer on that date wsa had employees in addition to gelder slipher and decedent -- - stock holdings on date on date decedent gelder and slipher owned wsa’s stock as follows percentage shareholder no of shares of total william g adams jr dollar_figure robert b gelder jr dollar_figure julia adams slipher dollar_figure total dollar_figure zurich insurance group’s purchase of mcc the zurich insurance group zurich purchased mcc in the late 1980s zurich considered implementing a service_center concept for mcc which would have caused wsa to lose underwriting authority eliminated the need for wsa to serve as an mga or as a retail agency and eliminated the work done with wsa by the independent agents throughout western north carolina wsa opposed imposition of the service_center concept in the counties which it serviced and zurich eventually abandoned the concept through considerable effort gelder maintained and improved wsa’s relationship with zurich pending litigation the north carolina rate bureau represents insurance_companies before the insurance commissioner of north carolina in the rate bureau commenced litigation with the insurance commissioner which potentially affected wsa if the rate bureau had prevailed wsa would have been required to pay about dollar_figure - to zurich to be refunded to wsa’s customers that litigation was pending on date opinion a contentions of the parties the estate contends that the value of decedent’ sec_178 shares of wsa stock a 59-percent interest on date was dollar_figure respondent contends that the value was dollar_figure on that date a tax is imposed on the fair_market_value of the decedent’s property on the date of death sec_2001 sec_2031 the fair_market_value of property is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts sec l b estate_tax regs sec_25_2512-1 gift_tax regs the estate bears the burden_of_proof rule a both parties rely on the testimony of experts to establish the fair_market_value of decedent’s wsa stock we may accept or reject expert testimony according to our own judgment and we may ' in objecting to the estate’s proposed ultimate finding of fact respondent contends that the fair_market_value was dollar_figure however respondent’s proposed ultimate finding of fact is that the value of decedent’s interest in wsa was dollar_figure the value that respondent determined respondent does not explain this difference the estate concedes that sec_7491 does not apply because the examination began before date --- - be selective in deciding what parts of an expert's opinion if any we accept 304_us_282 herbert t spiro spiro testified for respondent f foster shriner shriner testified for the estate shriner and spiro estimated and computed the present_value of future returns an investor would receive from an investment in wsa they did so by calculating the present_value of the stream of estimated future cashflows to wsa spiro concluded that the fair_market_value of the shares at issue was dollar_figure on date shriner concluded that it was dollar_figure b spiro’s and shriner’s expert reports we believe that shriner’s approach for estimating the value of wsa stock before applying a discount for lack of marketability was more thorough than spiro’s spiro did not speak with anyone from mcc or investigate the pending kevin m stipe also testified for the estate however the estate does not rely on stipe’s estimate even though it was more favorable to the estate than shriner’s estimate we do not consider stipe’s estimate of value --- - litigation shriner did those things and reasonably concluded that it was unlikely that wsa would survive without gelder cc whether shriner properly estimated gelder’s future compensation respondent contends that shriner underestimated future net cashflows by overestimating future compensation to gelder on the basis of spiro’s testimony respondent contends that shriner should have used dollar_figure per year as gelder’s future compensation we disagree gelder’s salary in was dollar_figure and his salary and dividends totaled dollar_figure spiro acknowledged that gelder was a key_employee and that no one would buy wsa without gelder we do not believe that gelder could have been replaced for dollar_figure per year respondent contends that wsa could have found a suitable replacement for gelder in and that gelder had no attractive employment alternative we disagree slipher testified that it was unlikely that anyone could assume gelder’s responsibilities because few people understood as well as did gelder the market the industry underwriting and management as they affect wsa in his report spiro said not having interviewed persons in authority at the maryland in it is impossible to determine conclusively whether or not the maryland would have cancelled or materially modified wsa’s personal lines underwriting authority upon the transfer of mr adams’ interest to another party -- - spiro projected gelder’s future salary based on the salary of the top percent of underwriters even though gelder spent only or percent of his time underwriting spiro’s methodology ignores the fact that gelder did much more than underwriting shriner used insurance industry data for officers and managers to estimate gelder’s future compensation that data shows that officers of companies in the insurance industry with assets of dollar_figure million received compensation of percent of gross revenues shriner estimated that future compensation of wsa officers would be percent of wsa’ss gross revenues we believe that shriner reasonably estimated gelder’s future compensation respondent contends that shriner should have assumed that wsa would make payouts to investors at the middle of the year midyear convention rather than at the end of the year yearend convention respondent contends that shriner’s approach is incorrect because he artificially treats net cashflows as not received until the end of each year we disagree there is support for use of the yearend convention on the grounds that payment at the end of the year is better than payment in the middle of the year because payment at the end of the year enables the managers to see how the year has turned out pratt cost of capital estimations and applications we do not apply the midyear convention here because respondent offered no evidence that wsa would pay its investors at the middle of the year rather than at the end of the year d estimating the discount and capitalization rates shriner used the income capitalization method and spiro used the discounted cashflow method to estimate the fair_market_value of wsa stock in the discounted cashflow method a discount rate is applied to a series of future cashflow periods eg each year in the future that the asset will produce a return on investment to estimate present_value in the income capitalization method the future cashflow of a single period eg the next year is estimated an estimated growth rate is applied to project the cashflow for that single period into the future an estimated discount rate is applied to reduce the projected future cashflows to present_value a capitalization rate combines the estimated growth rate and the discount rate it is applied to the estimated future cashflow of the single period neither party contends that the other’s method is inappropriate here both experts began their analyses by estimating a discount rate to apply to wsa’s projected net cashflow using the build- up method they both used a rate of return on risk-free investments risk-free rate of dollar_figure percent which was the year treasury rate for date added risk premiums both experts increased the 86-percent rate to account for risks that an investor in wsa would assume ie added risk premiums spiro and shriner both added a 03-percent equity risk premium to account for the fact that the rate of return on stock is less certain than on u s treasury obligations they obtained this value which is based on investment returns of c corporations from stocks bonds bills and inflation yearbook by ibbotson associates inc both experts added a 25-percent risk premium to account for the fact that wsa was a small company both experts based this added risk premium on data from ibbotson associates spiro also added a 10-percent risk premium to account for potential loss of personal lines of underwriting authority and the fact that wsa is an s_corporation shriner added a percent risk premium dollar_figure percent for wsa’s tenuous relationship with zurich and percent for its thin management and the importance of gelder the sum of the risk-free rate and added risk premiums equaled a discount rate of dollar_figure percent for spiro and dollar_figure percent for shriner adding the equity risk premium to the risk-free rate is a widely accepted method brealey myers principles of corporate finance 5th ed pratt cost of capital estimation and application sec_62 deriving a capitalization rate shriner derived a capitalization rate of dollar_figure percent from his estimated discount rate and from his estimated future average annual growth rate of dollar_figure percent for wsa respondent does not dispute shriner’s estimated growth rate or capitalization rate we accept shriner’s estimate of a capitalization rate of dollar_figure percent however we do not accept an increase that shriner made to that rate for reasons discussed next whether shriner properly converted the capitalization rate from an after corporate tax_rate to a before corporate tax_rate the net cashflow and the capitalization rate used to compute the fair_market_value of the wsa stock should have the same tax character e before corporate tax or after corporate tax see gross v commissioner tcmemo_1999_254 both the discount rate and cashflow should be before shareholder tax or after shareholder tax affd 272_f3d_333 6th cir see generally black issom associates fundamentals techniques and theory of capitalization discount rates ch pincite ibbotson associates stocks bonds bills and inflation valuation edition yearbook pratt supra pincite the capitalization rate is generally derived by reducing the discount rate by the expected long-term stable growth rate of net cashflows to the investment being valued pratt supra pincite the estate contends that shriner’s estimates of wsa’s prospective net cashflows are before corporate tax the estate also contends that shriner properly converted the capitalization rate from an after corporate tax_rate to a before corporate tax_rate to match estimated prospective net cashflows and that the conversion increased his capitalization rate from dollar_figure percent to dollar_figure percent we disagree with the estate on both points we disagree that shriner’s estimates of wsa’s prospective net cashflows are before corporate tax because it is appropriate to use a zero corporate tax_rate to estimate net cashflow when the stock being valued is stock of an s_corporation gross v commissioner supra wsa is an s_corporation and its cashflows are subject_to a zero corporate tax_rate thus shriner’s estimates of wsa’s prospective net cashflows are after corporate tax zero corporate tax_rate and not before corporate tax as the estate contends we disagree that shriner properly converted the capitalization rate because there was no need to do so the parties agree that shriner’s estimated capitalization rate before he converted it to before corporate tax is an after corporate tax_rate thus as in gross the tax character of shriner’s estimate of wsa’s prospective net cashflows matches that of the unconverted capitalization rate because both are after corporate tax it follows that shriner should not have -- - converted the capitalization rate from after corporate tax to before corporate tax because the tax character of both his estimated net cashflows for wsa and unconverted capitalization rates is after corporate tax we conclude that shriner improperly increased the capitalization rate from dollar_figure percent to dollar_figure percent ’ conclusion the following shows the value of decedent’s interest in wsa on date before applying a discount for lack of marketability normalized net cashflows dollar_figure capitalization rate capitalized net cashflows - total entity dollar_figure equity_interest of dollar_figure percent x value of decedent’s interest big_number dollar_figure dollar_figure before discount for lack of marketability be discount for lack of marketability both experts applied a discount for lack of marketability because there was no ready market for wsa stock on date we agree that a discount for lack of marketability is appropriate ’ the result here of a zero corporate tax on estimated prospective cashflows and no conversion of the capitalization rate from after corporate tax to before corporate tax is identical to the result in gross v commissioner tcmemo_1999_254 affd 272_f3d_333 6th cir of zero corporate tax_rate on estimated cashflows and a discount rate with no conversion from after corporate tax to before corporate tax -- - shriner applied a 20-percent discount for marketability to calculate the marketability discount he first derived a percent discount by averaging the discounts found in various restricted_stock studies he reduced that amount to percent to account for his belief that the insurance industry was more stable than the general market like shriner spiro found that the average marketability discount based on restricted_stock studies was between and percent spiro also found that initial_public_offering studies show an average marketability discount of nearly percent spiro considered the fact that wsa’s very specialized operations would limit potential buyers and detract from the stock’s marketability he also considered the size of the block of stock and elements of control which could enhance marketability after listening to testimony at trial he stated that a discount for lack of marketability of or percent would be appropriate to account for the risk due to the pending rate bureau litigation we conclude that a 35-percent discount for lack of marketability applies we disagree with shriner’s reduction from about percent to percent because we do not believe wsa was as stable as the insurance industry average we disagree with spiro’s increase from percent to percent not because the rate bureau litigation should not be considered but because we believe a - percent discount adequately takes into account wsa’s vulnerabilities f conclusion the fair_market_value of decedent’s interest in wsa on date is dollar_figure dollar_figure x because of concessions and the foregoing decision will be entered under rule
